IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                  FILED
                            AT KNOXVILLE                       August 9, 1999

                                                              Cecil Crowson, Jr.
                           MAY 1999 SESSION                   Appellate C ourt
                                                                  Clerk




STATE OF TENNESSEE,             )
                                )    C.C.A. No. 03C01-9808-CR-00290
      Appellee,                 )
                                )    Hamblen County
v.                              )
                                )    Honorable James E. Beckner, Judge
TRAVIS E. SHARPE,               )
                                )    (Sentencing)
      Appellant.                )




FOR THE APPELLANT:                   FOR THE APPELLEE:

JANICE H. SNIDER                     PAUL G. SUMMERS
535 North Jackson Street             Attorney General & Reporter
Morristown, TN 37814
                                     CLINTON J. MORGAN
                                     Assistant Attorney General
                                     425 Fifth Avenue North
                                     Nashville, TN 37243-0493

                                     C. BERKELEY BELL, JR.
                                     District Attorney General
                                     109 South Main Street, Suite 501
                                     Greeneville, TN 37743

                                     JOHN F. DUGGER, JR.
                                     Assistant District Attorney General
                                     Hamblen County Justice Center
                                     510 Allison Street
                                     Morristown, TN 37814

                                     VICTOR J. VAUGHN
                                     Assistant District Attorney General
                                     Hamblen County Justice Center
                                     510 Allison Street
                                     Morristown, TN 37814




OPINION FILED: ___________________________________


AFFIRMED


ALAN E. GLENN, JUDGE
                                      OPINION

       The defendant, Travis E. Sharpe, appeals as of right from the judgment of the

Hamblen County Criminal Court. The defendant pleaded guilty to aggravated robbery and

was sentenced to eight years as a Range I standard offender, with a release eligibility date

of thirty percent. The defendant appeals the trial court’s sentencing decision, arguing the

trial court erred in not sentencing him as an especially mitigated offender pursuant to Tenn.

Code Ann. § 40-35-109 (1997). Based upon our review of this matter, we affirm the

sentencing decision of the court below.



       On December 2, 1997, the defendant committed aggravated robbery of a Little

Caesar’s Pizza restaurant in Morristown, Hamblen County, Tennessee. At approximately

10:00 p.m., he entered the restaurant and asked Chastity Ivy, the counter worker, if the

restaurant was still taking orders. Ivy called the manager, Robert Lassiter, to the front of

the store. Lassiter asked the defendant if he could help. The defendant replied, “Take this

order!” At this point, the defendant revealed a knife with a two- to four-inch blade. The

defendant followed Lassiter to the restaurant office where Lassiter gave him two metal

cash boxes containing a total of $600.



       After the robbery, the defendant fled to Massachusetts where he wandered the

streets of Boston for a time. Sometime after arriving in Boston, the defendant abandoned

his truck, approached a police officer, and announced he had amnesia and needed to go

to a hospital.



       The defendant was committed to the psychiatric ward of Massachusetts General

Hospital, where he remained a patient for approximately three weeks. The defendant

continued to feign amnesia, was given a new identity, and released to a halfway house.

The afternoon of his first day at the halfway house, the defendant attempted to commit

suicide by cutting his wrists and then overdosing on his medication. He was then

recommitted to Massachusetts General for approximately four weeks.



       During his second stint at Massachusetts General, the defendant confessed to
hospital personnel that he was aware of his real identity and thought he was suspected of

armed robbery in Tennessee.           The defendant’s father reported the defendant’s

whereabouts to the police. After his release from Massachusetts General, the defendant

became disoriented and suicidal and returned to the hospital for a third time. After transfer

to a second mental hospital, the defendant was arrested and confessed to the Morristown

robbery. Shortly after his confession, the defendant was transferred to a third mental

hospital. The defendant waived extradition and returned to Tennessee in March 1998.



       The defendant pleaded guilty to aggravated robbery and was sentenced to eight

years as a Range I standard offender with a release eligibility date of thirty percent. He

now appeals that sentence.

                                  DISCUSSION OF LAW


       (1)   Whether the trial court erred in its determination of the
             enhancement and mitigating factors applicable to this case.

       (2)   Whether the trial court erred and abused its discretion by failing to
             sentence the defendant as an especially mitigated offender.


       When an accused challenges the length, range or manner of service of a sentence,

this Court has a duty to conduct a de novo review of the sentence with the presumption

that the determinations made by the trial court are correct.           Tenn. Code Ann. §

40-35-401(d). This presumption is "conditioned upon the affirmative showing in the record

that the trial court considered the sentencing principles and all relevant facts and

circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). In conducting a de

novo review of a sentence, the Court must consider: (a) the evidence, if any, received at

the trial and the sentencing hearing; (b) the presentence report; (c) the principles of

sentencing and arguments as to sentencing alternatives; (d) the nature and characteristics

of the criminal conduct involved; (e) any statutory mitigating or enhancement factors; (f)

any statement that the defendant made on his own behalf; and (g) the potential or lack of

potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102, -103, & -210. See

State v. Smith, 735 S.W.2d 859, 863 (Tenn. Crim. App. 1987).



       Because the defendant pleaded guilty to aggravated robbery and agreed to an
eight-year sentence, the trial court’s sentencing decision was limited to whether the

defendant should be sentenced as an especially mitigated offender. The sole issue on

appeal is whether the trial court abused its discretion in not sentencing the defendant as

an especially mitigated offender.



       The question of whether the defendant should be sentenced as an especially

mitigated offender rests within the sound discretion of the trial court. State v. Braden, 867
S.W.2d 750, 762 (Tenn. 1993). If the trial court finds the existence of an enhancement

factor, a defendant will not qualify as an especially mitigated offender. Braden, 867

S.W.2d at 763. Even if the trial court finds no enhancement factors applicable in a

particular case, the court may still exercise its discretionary authority and refuse to

sentence a defendant as an especially mitigated offender. Id.



       The trial court found enhancement factor (3), the offense involved more than one

victim, to be applicable. Tenn. Code Ann. § 40-35-114 (1991). The defendant argues this

finding was incorrect. We do not agree.



       For the purposes of enhancement, the term victim “is limited in scope to a person

or entity that is injured, killed, had property stolen, or had property destroyed by the

perpetrator of the crime.” State v. Raines, 882 S.W.2d 376, 384 (Tenn. Crim. App. 1994).

The trial court found Lassiter and Ivy were both victims. The evidence presented at the

sentencing hearing, however, reveals Ivy never saw the defendant’s knife, nor was she

held at knifepoint or robbed of any money. From the evidence available in the record, Ivy’s

role in the robbery was limited to calling Lassiter to the front of the store. No evidence

exists in the record to show Ivy was present when the robbery took place. For this reason,

the defendant is correct in asserting Ivy does not qualify as a victim for purposes of Tenn.

Code Ann. § 40-35-114(3).



       Sufficient evidence does exist to support a finding that both Lassiter and Little

Caesar’s Pizza, Inc. were victims. The money stolen was the property of Little Caesar’s

Pizza, Inc. A corporate entity that suffers a monetary loss qualifies as a victim for
enhancement purposes. State v. Richard A. Nimro, No. 03C01-9207-CR-00232, 1993 WL
189944, at *3 (Tenn. Crim. App., Knoxville, June 4, 1993), perm. app. denied (Tenn. 1993).

Lassiter was also a victim because he was threatened with the knife and forced to deliver

the money to the defendant.



      For these reasons, the trial court was correct in finding enhancement factor (3) was

applicable. Because the trial court found the existence of an enhancement factor, the

defendant could not be sentenced as an especially mitigated offender. See Tenn. Code

Ann. § 40-35-109(2) (1997).



      In consideration of the foregoing and the record as a whole, we affirm the decision

of the court below.



                                         ________________________________________
                                         ALAN E. GLENN, JUDGE


CONCUR:




____________________________________
JAMES CURWOOD WITT, JR., JUDGE




____________________________________
JOHN EVERETT WILLIAMS, JUDGE